Case 5:19-cv-00012-RCL Document 32 Filed 02/14/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

MARK MCCOURT LIEBER, JR..,
Petitioner,

Vv. CIVIL NO. 5:19-CV-12-RCL

§

§

§

§

§
LORIE DAVIS, §
Director, Texas Department of §
Criminal Justice, Correctional §
Institutions Division, §
Respondent. §

ORDER ENTERING SCHEDULING ORDER
Be it remembered that on this day, came to be heard Joint Motion to
Enter Amended Scheduling Order, and the Court, after considering the
pleadings of the parties filed herein, is of the opinion that the following order
should issue:

1. The parties are exempted under Fed. R. Civ. Proc.
26(a)(1)(B)aui) from the requirement to make initial
disclosures under Fed. R. Civ. Proc. 26(a)(1)(A).

2. Any motion for authorization to conduct discovery pursuant
to Rule 6(a) of the Rules Governing Section 2254 Cases and
the Federal Rules of Civil Procedure shall be filed no later
than February 21, 2020. Opposition, if any, shall be filed
within one week of the date that such motion for discovery
is filed. An optional Reply may be filed within one week of
the date that the Opposition is filed.

3. All discovery shall be completed by March 27, 2020.

4, The parties shall disclose the name and contact information
for any potential witness on or before April 3, 2020.
Case 5:19-cv-00012-RCL Document 32 Filed 02/14/20 Page 2 of 2

5. On or before April 10, 2020, the parties shall file a joint
prehearing statement, which shall:

a.

b.

Identify counsel who will appear at the hearing;
Identify any stipulated and uncontested facts;
Identify the contested issues of fact and law;

Identify the witnesses to be called at the
hearing, including a brief description of their
anticipated testimony; and

Identify the exhibits to be presented at the
evidentiary hearing, noting any objection by the
party against whom the exhibit is to be offered.

6. An evidentiary hearing will begin at 9:00 a.m. on April 23 ;
2020.1

7. Posthearing briefs shall be filed separately by each party
within thirty days of the parties’ receipt of the transcript of
the evidentiary hearing.

It is so ORDERED.

SIGNED on this the _/4 day of ftiroe, , 2020.

 

“Kee C: Forte
ROYCE C. LAMBERTH

SENIOR UNITED STATES DISTRICT JUDGE

 

1 The parties request that the hearing be scheduled on a date on which the
Court will be available between April 17 and April 29, 2020.

2
